O re : BIN AE’ Document 130 Filed 08/12/20 Page 1of3 PagelD 83
[

JS. DISTRI

  
  
  

IN THE UNITED STATES DISTRICT COU
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

UNITED STATES OF AMERICA

Vv. No.
FRANKIE HALL (01) 4 9 0 c R ' | -
- -207-Y
INDICTMENT
The Grand Jury Charges:
Count One

Conspiracy to Possess with Intent to Distribute a Controlled Substance
(Violation of 21 U.S.C. § 846)

In and around July and August 2018, in the Fort Worth Division of the Northern
District of Texas, and elsewhere, defendant Frankie Hall, along with others known and
unknown to the Grand Jury, did knowingly and intentionally combine, conspire,
confederate, and agree to engage in conduct in violation of 21 U.S.C. §§ 841(a)(1) and
(b)(1)(B), namely to possess with intent to distribute: 100 grams or more of a mixture and

substance containing a detectable amount of heroin, a Schedule I controlled substance.

Indictment - Page | of 2
Case 4:20-cr-00207-Y Document 130 Filed 08/12/20 Page 2of3 PagelD 84
In violation of 21 U.S.C. § 846 (21 U.S.C. §§ 841(a)(1) and (b)(1)(B)).

A TRUE BILL.

C)

FOREPERSON

ERIN NEALY COX
UNITED STATES ATTORNEY

 

Assistant United States Attorney
Texas State Bar No. 24033206
801 Cherry Street, Suite 1700
Fort Worth, Texas 76102
Telephone: 817-252-5200
Facsimile: 817-252-5455

Indictment - Page 2 of 2
Case 4:20-cr-00207-Y Document 130 Filed 08/12/20 Page 3of3 PagelD 85

of IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

 

THE UNITED STATES OF AMERICA

FRANKIE HALL (01)

 

INDICTMENT

21 U.S.C. § 846 (21 U.S.C. §§ 841(a)(1) and (b)(1)(B))
Conspiracy to Possess with Intent to Distribute a Controlled Substance
1 Count

A true bill rendered Oe SO

FORT WORTH FOREPERSON

 

Filed in open court this 12th day of December, 2018.

 

 

 

 
